[Cite as Stokar v. State, 2011-Ohio-3389.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 95865




                                  WILLIAM STOKAR
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     STATE OF OHIO
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                   Civil Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CV-648412

        BEFORE: Keough, J., Sweeney, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: July 7, 2011
ATTORNEYS FOR APPELLANT

William D. Mason
Cuyahoga County Prosecutor

BY: Daniel T. Van
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113

ATTORNEYS FOR APPELLEE

Robert L. Tobik
Chief Public Defender

BY: Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue, Ste 400
Cleveland, OH 44113



KATHLEEN ANN KEOUGH, J.:

      {¶ 1} Defendant-appellant, the state of Ohio (“the State”), appeals the

trial court’s judgments granting the petition of the plaintiff-appellee, William

Stokar (“Stokar”), contesting the application of Ohio’s Adam Walsh Act

(“AWA”). For the following reasons, we affirm.

      {¶ 2} The Cuyahoga County Common Pleas Court convicted Stokar of

sexual imposition in 2001. When he was sentenced, the trial court did not

conduct a hearing to determine his sex offender classification or issue a
journal entry designating his classification.       Accordingly, his sexually

oriented offender status arose by operation of law.     Under Megan’s Law,

which was in effect when Stokar was sentenced, sexual imposition against an

adult is a presumptively registration-exempt offense, and unless the trial

court overcomes this presumption, the offender is not required to register.

The trial court did not issue an order removing the presumption and

subjecting Stokar to registration; thus he had no duty to register under

Megan’s Law.

      {¶ 3} After the enactment of the AWA, Stokar received notification

from the Ohio Attorney General that he was being reclassified as a “Tier I”

sex offender and advising him of his new reporting and notification

requirements associated with that classification.     In 2008, Stokar filed a

petition   pursuant   to   R.C.   2950.031   and   2950.032   contesting   his

reclassification and the application of the AWA.

      {¶ 4} While his petition was pending, the Ohio Supreme Court issued

its decision in State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933

N.E.2d 753, reconsideration denied, 126 Ohio St.3d 1235, 2010-Ohio-3737,

933 N.E.2d 810, in which the Supreme Court held that, “R.C. 2950.031 and

2950.032, the reclassification provisions in the AWA, are unconstitutional

because they violate the separation-of-powers doctrine.”      Bodyke at ¶2.

Because those sections were held unconstitutional, the Supreme Court chose
to sever the statutes. Specifically, the Supreme Court stated, “As a remedy,

we strike R.C. 2950.031 and 2950.032, hold that the reclassifications of sex

offenders by the attorney general are invalid, and reinstate prior judicial

classifications of sex offenders.” Id.

        {¶ 5} Accordingly, in 2010, the trial court granted Stokar’s petition

pursuant to Bodyke and restored him to his previous sex offender status

under Megan’s Law. The State appeals this judgment, contending that the

trial court erred in applying Bodyke to a petitioner who (1) was not classified

under Megan’s Law by an Ohio court, and (2) did not demonstrate by clear

and convincing evidence that they were previously classified by an Ohio court.

        {¶ 6} This court has recently addressed and overruled the same

arguments and issues that the State raises in the instant appeal. See State

v. Speight, Cuyahoga App. Nos. 96041-96045, 2011-Ohio-2933, and State v.

Hannah, Cuyahoga App. Nos. 95883-95889, 2011-Ohio-2930.

        {¶ 7} Moreover, we take judicial notice that the Ohio Attorney General

has removed Stokar from Ohio’s Sex Offender Registry because his conviction

for sexual imposition was not a sex offense at the time of his conviction in

2001.

        {¶ 8} Accordingly, the trial court did not err in applying Bodyke and we

overrule the State’s assignments of error.

        Judgment affirmed.
     It is ordered that appellee recover from appellant costs herein taxed.

     The court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

JAMES J. SWEENEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR